J-E03003-20

                                 2021 PA Super 80


 COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                     Appellant              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 COLBY DAVID ORNER                          :    No. 351 MDA 2019

           Appeal from the PCRA Order Entered January 24, 2019
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0007025-2013


BEFORE: PANELLA, P.J., BENDER, P.J.E., BOWES, J., LAZARUS, J., OLSON,
        J., STABILE, J., NICHOLS, J., McLAUGHLIN, J., and KING, J.

OPINION BY BOWES, J.:                                    FILED APRIL 27, 2021

      The Commonwealth of Pennsylvania appeals from the January 24, 2019

order that granted the petition for relief filed by Colby David Orner under the

Post-Conviction Relief Act (“PCRA”), and awarded him a new trial due to his

trial counsel failing to call a beneficial witness at trial. We affirm.

      We glean the following facts from the testimony adduced at Orner’s trial.

The events giving rise to this case took place in the evening hours of December

31, 2012, in Manchester, Pennsylvania.            The complainant, M.B., was

celebrating the New Year with her long-term boyfriend, Brendan Krouse, and

their neighbor, Orner.    All three individuals reported drinking heavily that

evening in each other’s company at the residence shared by M.B. and her

boyfriend.   At approximately 9:00 p.m., M.B. reported going to bed while

Orner and Krouse left the residence to continue drinking at the Veterans of
J-E03003-20



Foreign War hall (“VFW”), in nearby Mount Wolf. Ultimately, Orner was unable

to enter the VFW and parted company with Krouse.

       Thereafter, Orner testified that he eventually returned to the residence.

With respect to his actions that evening, Orner asserted that he and M.B. were

engaged in a “flirtatious” affair and had been “messing around” for “a little

over a year” by that point. N.T. Trial, 10/9/14, at 313, 320-21, 339. Upon

reaching the residence, Appellant claimed that he performed oral sex on M.B.

for “about two minutes,” but stopped when she asked him to and left the

residence.1 Id. at 321-22. However, his position at trial was that any sexual

contact between the two of them had been consensual.

       By contrast, M.B. denied that she and Orner were amorously involved

with one another. See N.T. Trial, 10/7/14, at 151. At trial, she testified to

being awakened shortly after going to bed by the sensation of someone

performing oral sex on her. Id. at 141-42. Although she initially assumed

that Krouse was responsible, she stated that she finally opened her eyes when

the same person penetrated her with his penis and discovered that it was

Orner. Id. at 143-45. M.B. stated that Orner fled the residence as soon as

she awoke and asked him what he was doing. Id. at 145-46. She testified

that she first called her boyfriend, and then sought police assistance by dialing


____________________________________________


1  A long-time friend of Orner, Erik Dick, testified that Orner never directly
discussed having any sexual contact with M.B., but specifically denied raping
her. See N.T. Trial, 10/7/14, at 221.



                                           -2-
J-E03003-20



911. Officers responded approximately ten minutes later, and found Krouse

already present at the residence with M.B.2

       Krouse’s testimony at trial confirmed that he received a phone call from

M.B. alerting him to the assault, but also acknowledged that he flew into an

“insane rage” that caused significant damage to the residence. Id. at 186,

201-02. He also admitted to sending a text message several months after

these events claiming that Orner and M.B. had been engaged in a

surreptitious-but-consensual affair for “two years” prior to these events.3 Id.

at 188, 199-200.

       Orner initially denied any sexual contact had occurred between M.B. and

him on the night in question during numerous interactions with police.

However, when confronted with a search warrant for a DNA test to compare

against a rape kit, Orner admitted that he had “licked his hand and put it on

her vagina more than one time.” See N.T. Trial, 10/9/14, at 256-57, 267-68,

330. During these interactions, Orner consistently denied raping M.B. The




____________________________________________


2 After obtaining a search warrant, police seized an undisclosed quantity of
marijuana from the residence. See N.T. Trial, 10/7/14, at 217-18.

3  Krouse asserted this message was not a statement of fact, but a ploy
intended to elicit confirmation from the third party that Orner and M.B were
having an affair. See N.T. Trial, 10/7/14, at 188-89. Specifically, Krouse sent
this text message to an individual named Scott Edward Stambaugh, who
confirmed the content of the message at trial. See N.T. Trial, 10/9/14, at
306.



                                           -3-
J-E03003-20



test confirmed the presence of Orner’s DNA in a sample taken from M.B.’s

rape kit.4 See N.T. Trial, 10/9/14, at 290.

       Ultimately, Orner was arrested and charged with a number of criminal

offenses related to these events, including rape. He entered an initial plea of

nolo contendere. However, the trial court later permitted him to withdraw his

plea after the discovery of two witnesses, Russell and Evelyn Detter

(collectively, “the Detters”), who could corroborate the nature of his

relationship with M.B. The Detters were tenants in an apartment owned by

Krouse that was next-door to the residence where these events transpired.

In addition to being their next-door neighbors, the Detters also regularly

socialized with the parties. See N.T. Trial, 10/9/14, at 366-68.

       The Commonwealth’s first two attempts to try Orner for these charges

abruptly ended in mistrials.5 In the midst of the third proceeding, trial counsel

announced that he had failed to serve subpoenas upon the Detters. See N.T.

Trial, 10/9/14, at 247-48. Sheriff’s deputies eventually detained Mr. Detter

and brought him to the courthouse to testify, but could not locate Mrs. Detter.

In relevant part, Mr. Detter testified that: (1) “several months” prior to the

____________________________________________


4 The forensic analysis conducted by the Commonwealth concluded that this
positive sample contained “saliva,” but no “[s]eminal material.”
Commonwealth’s Serology Report, 5/21/13, at 1.

5   Orner’s first trial was discontinued after an issue arose that would have
required court personnel to testify. See N.T. Trial, 9/2/14, at 75-95. Orner’s
second trial similarly ended in a mistrial after M.B. testified in open court that
Orner was her marijuana dealer, in contravention of an earlier ruling from the
trial court. See N.T. Trial, 9/8/14, at 51-64.

                                           -4-
J-E03003-20



events of December 31, 2012, M.B. publicly expressed a desire to have sex

with Orner; and (2) the day after the underlying events in this case, she also

confided in Mrs. Detter about her relationship with Orner. Id. at 370, 372-

73. However, Mr. Detter could not testify as to the precise content of this

conversation between M.B. and his wife.

       Based upon the testimony detailed at length above, Orner was convicted

of rape, involuntary deviate sexual intercourse (“IDSI”), sexual assault, and

indecent assault. The trial court sentenced him to an aggregate term of six

to fourteen years of imprisonment.             Appellant filed a timely direct appeal.

However, his counsel sought to withdraw and filed an Anders/Santiago6 brief

asserting     that     the     available       appellate   claims   were    frivolous.

Contemporaneously, Orner filed a pro se petition seeking to discontinue his

direct appeal. Accordingly, this Court affirmed his judgment of sentence. See

Commonwealth v. Orner, 145 A.3d 797 (Pa.Super. 2016) (unpublished

memorandum at 1-8). Thus, Appellant’s judgment of sentence became final

under the PCRA on April 29, 2016, when he discontinued his direct appeal.

See Commonwealth v. McKeever, 947 A.2d 782, 785 (Pa.Super. 2008).

       On March 30, 2017, Orner filed a timely pro se PCRA petition asserting,

inter alia, that trial counsel was ineffective for failing to call Mrs. Detter to

testify at his trial. See 42 Pa.C.S. § 9543(a)(2)(ii). The PCRA court appointed

counsel to represent him and PCRA counsel filed a supplemental memorandum
____________________________________________


6 See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).

                                           -5-
J-E03003-20



of law. On August 15, 2018, the PCRA court held a hearing at which trial

counsel and Mrs. Detter testified.

       Trial counsel testified that his pre-trial investigations indicated that Mrs.

Detter would testify that M.B. had intimated that the complained-of sexual

encounter with Orner was “consensual,” but that she had been “caught in the

act” by Krouse.       See N.T. PCRA Hearing, 8/15/18, at 10.          Although he

mentioned Mrs. Detter by name in his opening statement, trial counsel failed

to subpoena her for Orner’s third trial. Id. at 12-14. Trial counsel conceded

that he spoke with Mr. Detter prior to the third proceeding, but never directly

advised Mrs. Detter of the trial date. Id. at 15-16. According to trial counsel’s

testimony, the result of this oversight was the omission of a “key witness” in

Orner’s defense. Id. at 18.

       Mrs. Detter testified that M.B. had implied a much different version of

events to her than that presented a trial.7          According to Mrs. Detter’s

testimony, M.B. and Orner had intended to rendezvous at the residence while

Krouse was drinking at the VFW on the evening of December 31, 2012. The

two engaged in consensual “sexual contact,” but they were interrupted when

Krouse unexpectedly returned home in a “rage.” Thereafter, Orner fled from

the residence. Id. at 36-37. Mrs. Detter further related that this affair was

an ongoing matter, and asserted that M.B. had given Orner a key to the
____________________________________________


7  During her testimony, Mrs. Detter reviewed a written summary of her
conversation with M.B. that she created on May 20, 2014. This written
statement was entered into evidence at the PCRA hearing and is part of the
certified record in this case.

                                           -6-
J-E03003-20



residence and would regularly meet him there while Krouse was not at home.

Id. at 38-39. Most importantly, Mrs. Detter asserted that M.B. had confessed

that her rape allegation against Orner was “false.” Id. at 46.

       At the time of trial, Mrs. Detter testified that she was regularly traveling

between Pennsylvania and Atlantic City, New Jersey while tending to her

father, who was suffering from Alzheimer’s disease. Id. at 33-34. However,

she also stated that she was willing to testify and would have been available

if she had received notice from trial counsel.8 Id. at 33, 40.

       By order and opinion filed on January 24, 2019, the PCRA court granted

Orner’s petition and awarded him a new trial upon the basis that trial counsel

was ineffective by failing to call Mrs. Detter to testify at trial. See PCRA Court

Opinion, 1/24/19, at 1-8. Specifically, the PCRA court concluded that Mrs.

Detter’s testimony was “crucial” because it would have greatly supported

Orner’s defense that M.B. “consented to the acts that happened on the night

in question and had a motive to fabricate the rape charges.” Id. at 9.

       The Commonwealth filed a timely notice of appeal to this Court. Both

the Commonwealth and the trial court complied with the obligations of

Pa.R.A.P. 1925. The Commonwealth has raised a single issue for our review:

“Did the PCRA [c]ourt err in granting [Orner’s] PCRA petition where [Orner]

failed to establish that he was prejudiced by his trial counsel’s failure to call a
____________________________________________


8  Based upon this testimony, the PCRA court concluded that Mrs. Detter
“would have been available to testify if the subpoena had been served on her
before trial.” PCRA Court Opinion, 1/24/19, at 6.


                                           -7-
J-E03003-20



witness whose testimony would have contradicted most of [Orner’s] trial

testimony and case strategy?” Commonwealth’s brief at 4.

      “Our standard of review in a PCRA appeal requires us to determine

whether the PCRA court’s findings of fact are supported by the record, and

whether its conclusions of law are free from error.”       Commonwealth v.

Small, 238 A.3d 1267, 1280 (Pa. 2020). “The scope of our review is limited

to the findings of the PCRA court and the evidence of record, which we view

in the light most favorable to the party who prevailed before that court.” Id.

(citing Commonwealth v. Hanible, 30 A.3d 426, 438 (Pa. 2011)). “The

PCRA court’s factual findings and credibility determinations, when supported

by the record, are binding upon this Court.” Id. (citing Commonwealth v.

Mason, 130 A.3d 601, 617 (Pa. 2015)). However, we review the PCRA court’s

legal determinations de novo. Id.

      The Commonwealth’s claim in this appeal challenges the PCRA court’s

conclusion that trial counsel was ineffective for failing to secure Mrs. Detter’s

testimony at Orner’s trial. Accordingly, we will remain mindful of the following

legal principles:

      To prevail on a claim that counsel was constitutionally ineffective,
      the defendant must overcome the presumption that counsel was
      effective by showing that: (1) the underlying substantive claim
      has arguable merit; (2) counsel whose effectiveness is being
      challenged did not have a reasonable basis for his or her actions
      or failure to act; and (3) the petitioner suffered prejudice as a
      result of counsel’s deficient performance.




                                      -8-
J-E03003-20



Commonwealth v. Sneed, 45 A.3d 1096, 1106 (Pa. 2012) (citing

Strickland v. Washington, 466 U.S. 668 (1984)). A failure to meet any of

these required prongs bars a petitioner from obtaining relief. Id. We also

note that this case concerns trial counsel’s failure to call a witness:

       When raising a claim of ineffectiveness for the failure to call a
       potential witness, a petitioner satisfies the performance and
       prejudice requirements of the Strickland test by establishing
       that: (1) the witness existed; (2) the witness was available to
       testify for the defense; (3) counsel knew of, or should have known
       of, the existence of the witness; (4) the witness was willing to
       testify for the defense; and (5) the absence of the testimony was
       so prejudicial as to have denied the defendant a fair trial. To
       demonstrate Strickland prejudice, a petitioner “must show how
       the uncalled witnesses’ testimony would have been beneficial
       under the circumstances of the case.” Commonwealth v.
       Gibson, 951 A.2d 1110, 1134 (Pa. 2008).

Commonwealth v. Sneed, 45 A.3d 1096, 1108-09 (Pa. 2012). In order for

Appellant to prevail “he must show, by a preponderance of the evidence,

ineffective assistance of counsel which, in the circumstances of the particular

case, so undermined the truth-determining process that no reliable

adjudication of guilt or innocence could have taken place.” Commonwealth

v. Orlando, 156 A.3d 1274, 1280-81 (Pa.Super. 2017).

       The Commonwealth’s arguments in this case focus upon the prejudice

prongs of the ineffectiveness framework discussed above.9           Overall, the
____________________________________________


9  The Commonwealth has not presented any arguments concerning the
arguable merit or reasonable basis prongs of the basic ineffectiveness
standard, and we perceive no legal error or factual deficiency in the PCRA
court’s apt conclusion that Orner’s claim for relief satisfied the first two
requirements of the Strickland test.



                                           -9-
J-E03003-20



Commonwealth asserts that the PCRA erred in finding prejudice and identifies

a number of alleged inconsistencies between Mrs. Detter’s testimony10 and

the respective testimonies of Orner and the other trial witnesses.           See

Commonwealth’s brief at 24 (“The absence of Mrs. Detter’s testimony did not

prejudice Orner because her testimony and written statement differed from


____________________________________________


In pertinent part, the PCRA court found that Orner’s ineffectiveness claim had
arguable merit based upon trial counsel’s testimony that Mrs. Detter was a
critical part of Orner’s defense strategy and her concomitant testimony that
she “would have been available to testify if the subpoena had been served on
her before trial.” PCRA Court Opinion, 1/24/19, at 6-7; see also N.T. PCRA
Hearing, 8/15/18, at 12-18, 33-40. Along very similar lines, the PCRA also
concluded that trial counsel’s failure to call Mrs. Detter was a blatant
“oversight” and not part of any reasonable trial strategy. PCRA Court Opinion,
1/24/19, at 7. We agree with these conclusions, which are commensurate
with the certified record and supported by existing case law. See, e.g.,
Commonwealth v. Matias, 63 A.3d 807, 810 (Pa.Super. 2013) (en banc)
(concluding that trial counsel’s failure to admit testimony contradicting
complainant’s version of events was ineffectiveness).

The Commonwealth has also correctly recited the more-specific legal standard
concerning uncalled witnesses, but its substantive arguments discuss only the
alleged absence of prejudice under the final prong of this test.               See
Commonwealth v. Sneed, 45 A.3d 1096, 1108-09 (Pa. 2012). With respect
to the first four prongs of this test implicating witness availability, the PCRA
court concluded that Mrs. Detter was “prepared to cooperate,” and would have
been available to testify but for trial counsel’s oversight in failing to subpoena
her. PCRA Court Opinion, 1/24/19, at 6. The certified record supports these
findings. See N.T. PCRA Hearing, 8/15/18, at 33, 40. Consequently, we are
bound by these factual conclusions.

10   The Commonwealth’s arguments concern themselves principally with
allegations of inconsistencies contained in the written statement that Mrs.
Detter created in anticipation of trial and reviewed while testifying at the PCRA
hearing. We will collectively discuss these allegations in the context of the
testimony that she provided at the PCRA hearing.



                                          - 10 -
J-E03003-20



Orner’s testimony and contradicted Orner’s theory of the case.” (cleaned up)).

The specific differences identified by the Commonwealth include that Mrs.

Detter’s testimony: (1) placed M.B. at the VFW with Orner and Krouse on the

evening in question, before returning to her home around 9:00 p.m.; (2)

alleged that M.B. and Orner had continued to drink and smoke marijuana after

rendezvousing at the residence; and (3) claimed that Orner was forced to flee

the apartment after Krouse unexpectedly came home.11 Id. at 31-42. The

Commonwealth maintains that these details do not appear in the trial

testimony offered by Orner and the other witnesses and asserts these

discrepancies are so “material” with respect to Orner’s defense that the

absence of Mrs. Detter’s testimony did not prejudice him. We disagree.

       The PCRA court addressed these concerns in its January 24, 2019

opinion, as follows:

       The Commonwealth points out that Mr. Detter’s testimony would
       place M.B. at the VFW with Orner and [Krouse] when there was
       no evidence submitted that M.B. went to the VFW.           Other
       inconsistencies involve what allegedly happened when Orner went
       back to M.B.’s house and that Orner ran out of the house because
       he heard [Krouse] return home. We find these inconsistencies do
       not discredit Mrs. Detter’s testimony in its entirety.

             We agree with Orner that Mrs. Detter’s testimony was
       crucial to Orner’s trial strategy and defense. Orner was charged
____________________________________________


11   Throughout the Commonwealth’s brief, it claims that Mrs. Detter’s
testimony at the PCRA hearing indicated that Orner had vaginal intercourse
with M.B. on the night in question. Our review of the transcripts reveals no
such assertion. Rather, Mrs. Detter’s testimony confirmed only that Orner and
M.B. had some manner of “sexual contact” that night, without offering specific
details. See N.T. PCRA Hearing, 8/15/18, at 37.

                                          - 11 -
J-E03003-20


       with rape of an unconscious person and other sexually related
       crimes. Orner’s defense at trial was that M.B. consented to the
       acts and Orner testified at trial that he and M.B. had been in a
       relationship, M.B. had been seeing [Krouse] at the same time, and
       M.B. made up the allegation. If called to testify at trial, Mrs.
       Detter would have testified on the day after the incident, M.B. told
       her that she had been in an on-going relationship with Orner. We
       find that this testimony could support Orner’s position at trial that
       M.B. consented to the acts that happened on the night in question
       and had a motive to fabricate the rape charges.

             We agree with Orner that Mrs. Detter’s inconsistencies with
       other testimony regarding her recollection of what she was told
       happened that night are better for the jury to resolve[.]

PCRA Court Opinion, 1/24/19, at 8-9 (cleaned up). We concur with the PCRA

court’s assessment, which is fully supported by the certified record.

       The Commonwealth’s case against Orner depended entirely upon the

credibility of M.B., where Orner conceded having sexual contact with her, but

asserted that it was part of a consensual, ongoing relationship. As the PCRA

court has aptly noted, Mrs. Detter’s testimony struck at the heart of the

credibility of her allegations.12 This testimony was unquestionably beneficial

to Orner’s trial defense, in that it provided significant corroboration of Orner’s

claims and offered additional details of the evening in question. While the



____________________________________________


12   To the extent that the Commonwealth is asserting that Mrs. Detter’s
testimony was too incredible to be believed, the transcripts of the PCRA
hearing support the PCRA court’s conclusions that her testimony was credible
and believable. See PCRA Court Opinion, 1/24/19, at 8 (“We find her
testimony at the PCRA hearing credible.”). As such, the PCRA court’s
credibility determination is binding upon this Court. See Commonwealth v.
Mason, 130 A.3d 601, 617 (Pa. 2015) (“The PCRA court’s credibility
determinations, where supported by the record, are binding on this Court[.]”).

                                          - 12 -
J-E03003-20


Commonwealth’s arguments may have identified minor inconsistencies in Mrs.

Detter’s averments as to ancillary details of the evening in question, these

concerns do not undermine the central thesis of her testimony, i.e., that the

sexual contact between Orner and M.B. was consensual and that her assault

accusation was falsified.

      Overall, this case is fairly analogous to this Court’s prior holding in

Commonwealth v. Matias, 63 A.3d 807 (Pa.Super. 2013) (en banc). Matias

was convicted of various sexual offenses after an accusation made by a friend

of his minor daughter. He filed a PCRA petition asserting ineffectiveness based

upon trial counsel’s failure to call Matias’ daughter to rebut the complainant’s

version of events.    The PCRA court granted Matias a new trial and the

Commonwealth appealed, arguing that the daughter’s testimony was

“inconsistent” with the trial testimony and “could have corroborated the

testimony of the [complainant], and contradicted that of Matias.” Id. at 810.

This Court affirmed, concluding these variabilities were not determinative on

this point where “the Commonwealth’s case against Matias rested entirely

upon the credibility” of the complainant and the certified record supported the

PCRA court’s findings. Id. at 812.

      As in Matias, the testimony of Mrs. Detter would have gone to the

nucleus of Orner’s arguments at trial.        Its omission prejudiced Orner by

depriving him of crucial support for his proffered defense.      As detailed at

length above, the certified record and transcripts of testimony fully support


                                     - 13 -
J-E03003-20


the PCRA court’s factual findings and we discern no error in the PCRA court’s

legal conclusions. As such, we deny the Commonwealth’s appeal.

      Order affirmed.

      President Judge Emeritus Bender, Judge Lazarus, Judge Olson, and

Judge Stabile, join this Opinion.

      Judge King files a Dissenting Opinion in which President Judge Panella

and Judge McLaughlin join.

      Judge Nichols concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/27/2021




                                    - 14 -